Order entered August 6, 2019




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-18-01386-CR

                          ASHLEY DANIELLE SIEBERT, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 6
                                   Dallas County, Texas
                          Trial Court Cause No. MA16-59378-G

                                         ORDER
       Before the Court is appellant’s August 2, 2019 second motion to extend the time to file

appellant’s brief. We GRANT the motion. Appellant’s brief shall be due THIRTY DAYS

from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE